Citation Nr: 0012581	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-45 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for scars of the feet.  

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to service connection for a chronic right 
knee disorder.  

4.  Entitlement to service connection for a chronic low back 
disorder.

5.  Propriety of a noncompensable rating for the residuals of 
a fracture of the left wrist, the minor extremity.  

6.  Propriety of a noncompensable rating for the residuals of 
a fracture of the right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to December 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 1999 for 
additional development of the evidence.  

By rating decision dated in February 2000, the RO granted 
service connection for tinnitus, evaluated as noncompensable.  
The veteran's representative, in correspondence dated in 
April 2000, submitted a notice of disagreement to the 
noncompensable evaluation.  This issue has not been addressed 
by the RO, and will be addressed in the remand portion of 
this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The issues of service connection for chronic low back and 
chronic right knee disorders and an increased rating for the 
residuals of a fracture of the right index finger will also 
be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Residuals of burns of the feet are not currently 
demonstrated. 

2.  Hearing loss in the left ear is of service origin. 

3.  The residuals of the fracture of the left wrist are 
manifested by subjective complaints and slight limitation of 
motion with normal X-rays and no functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for burns of 
the feet is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Hearing loss in the left ear was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).

3.  The criteria for a compensable rating for the residuals 
of a left wrist fracture, the minor extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.31, 
Diagnostic Code 5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. 

That means that for a claim of service connection, there must 
be evidence of a current disability, disease or injury during 
service and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability,  must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required. Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

A.  Burn Scars of the Feet

Service medical records show that the veteran was treated in 
June 1993 for second-degree burns of his feet.  No further 
treatment was shown.  On examination for separation from 
service, clinical evaluation of the feet and skin was normal.  
An examination was conducted by VA in October 1996.  At that 
time, it was noted that he had had a history of first degree 
sunburn to the tops of his feet.  The examiner stated that 
there was no sequela from this currently.  

During a May 1999 VA examination the veteran reported a 
history of a sunburn to the top of his feet with scars.  The 
examiner stated that both feet were normal and that the skin 
was beautiful.  The diagnosis was normal feet.

Where there is no demonstration of current disability, a well-
grounded claim has not been submitted.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  As the veteran does not currently 
manifest residuals of the burns that he sustained to his feet, 
the claim is not considered to be well grounded and must be 
denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.

B.  Hearing Loss of the Left Ear

The veteran is claiming hearing loss of his left ear that he 
believes is the result of head trauma that he sustained while 
on active duty.  A review of the service medical records 
shows that the veteran was treated in April 1994 for an 
injury of the left parietal area, caused when he bumped into 
a metallic object.  Sutures were required.  An audiological 
examination conducted at the time of the separation 
examination showed that hearing was within normal limits in 
thew left ear.  Speech recognition was not tested. 

An audiometric examination was conducted by VA in June 1999.  
At that time, air conduction pure tone thresholds in the left 
ear were as follows:

Hertz
500
1000
2000
3000
4000
Threshol
d
15
10
10
5
5

Speech recognition was 92 percent correct in the left ear.  
The examiner indicated that the hearing in the veteran's left 
ear was normal for pure tone discrimination score of 92 
percent.  The examiner rendered an opinion that it was 
conceivable that the head trauma in service did precipitate 
the decreased discrimination ability in the veteran's left 
ear.  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).


"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

To summarize, the service medical records show that the 
veteran did sustain a trauma to the left parietal region 
during service.  Although the separation audiogram showed 
that hearing in the left ear was essentially normal, 
discrimination ability was not tested.  The June 1999 
audiological examination showed speech recognition score of 
92 percent correct which meets the VA criteria for hearing 
impairment.  This is approximately three and one half years 
following service.  

The VA examiner indicated that it was conceivable that the 
head trauma in service did precipitate the decreased 
discrimination ability in the veteran's left ear.  The Board 
finds that this is sufficient to render the claim plausible 
and resolving the benefit of the doubt in the veteran's 
favor, service connection for hearing loss in the left ear is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Increased Rating for Left Wrist

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 938 C.F.R. § 4.31 (1999).

Service connection for the residuals of a fracture of the 
left wrist was granted by rating decision of the RO dated in 
July 1996, which is the rating decision from which this 
appeal arose.  Therefore, the propriety of the initial grant 
must be resolved by this Board.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

An examination was conducted by VA in October 1996.  At that 
time, It was noted that the veteran has sustained a fracture 
of his left wrist during service when he was treated with a 
cast for 30 days.  The veteran complained of pain which 
increased with heavy lifting.  He reported that he was 
employed as a baker's helper.  On examination, he had full 
range of motion to flexion, extension, and internal and 
external rotation.  January 1996 x-rays of the left wrist 
were reviewed and were interpreted as being normal.  The 
diagnosis was history of left wrist fracture, status post 
casting for thirty days, minimal objective evidence to 
discomfort on examination, although this did not preclude the 
development of arthritis in the future.  

An examination was conducted by VA in May 1999.  At that 
time, the veteran claimed to have pain, weakness, stiffness, 
swelling, heat and redness, fatigability and lack of 
endurance of his left wrist.  He stated that his disorder 
increased in disability by approximately five percent with 
cold weather.  On examination, there was no evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  Range of motion was to 66 degrees dorsiflexion of 
a normal 70 degrees, 79 degrees palmer flexion of a normal 80 
degrees, 19 degrees radial deviation of a normal 20 degrees, 
and 43 degrees ulnar deviation of a normal 45 degrees.  X-ray 
studies were normal.  The diagnosis was post-fracture 
arthralgia of the left wrist.  The examiner did not find that 
there was loss of function due to pain.  

Diagnostic Code 5215 provides for the evaluation of limited 
motion of the wrist. Limitation of motion of the wrist (major 
or minor) to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation.  This is the highest rating permitted 
under this Diagnostic Code.

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist. When there is wrist ankylosis, in the minor 
extremity, and the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion, a 20 percent rating is assignable. When the 
ankylosis is in any other position except favorable, in the 
minor extremity, a 30 percent rating is assignable.

To summarize, the veteran's statements describing the 
symptoms of his left wrist disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.

In this regard, the veteran has reported pain, weakness, 
stiffness, swelling, heat and redness, fatigability and lack 
of endurance of his left wrist.  However, the October 1996 VA 
examination showed full range of motion of the wrist without 
any appreciable pain on motion.  Additionally, the May 1999 
VA examination showed a slight decrease in the range of 
motion with 66 degrees dorsiflexion of a normal 70 degrees 
and 79 degrees palmer flexion of a normal 80 degrees.  

Additionally, x-rays showed no abnormality.  Furthermore, the 
examiner indicated that there was no loss of function due to 
pain.  As previously indicated a compensable rating requires 
less than 15 degrees of dorsiflexion or palmar flexion 
limited in line with the forearm.

After reviewing the current findings in conjunction with the 
veteran's complaints, work history, and the holding in the 
Deluca case, it is the Board's judgment that the degree of 
disability involving the left wrist does not satisfy the 
criteria for a compensable evaluation. 

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the left wrist disability more 
nearly approximate the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).  

Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (1999).  The noncompensable rating is the highest rating 
warranted during the appeal period. Fenderson v. West, 12 
Vet. App. 119 (1999).

ORDER

The claim for service connection for burns of the feet is 
denied.  

Service connection for hearing loss in the left ear is 
granted.  

Entitlement to an increased rating for the residuals of a 
fracture of the left wrist is denied.  


REMAND

As noted, this case was remanded by the Board in January 
1999.  At that time, it was requested that a VA examination 
by an orthopedist be conducted to determine the nature and 
severity of any right knee and back disorders for which 
service connection is claimed and the severity of the 
residuals of a fracture of the right index finger.  
Comprehensive examinations were conducted by VA in May 1999.  
The diagnoses were arthralgia of the lumbosacral spine, with 
no loss of function due to pain, and arthralgia of the right 
knee, with no loss of function due to pain.  It is unclear 
from the diagnoses as to whether there are chronic disorders 
involving the low back and right knee.  A review of the 
recent VA examination of the hand indicates the left index 
finger was examined rather than the service connected right 
index finger.  A remand by the Board "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268 (1998).  

Regarding the issue of an increased rating for tinnitus, as 
noted, the representative filed a Notice of Disagreement 
(NOD) with the rating assigned upon the initial grant of 
service connection.  The RO has not issued him a Statement of 
the Case on the issue per Manlicon.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the VA 
physician, who conducted the May 1999 
examination to review the veterans claims 
folder, to include the May 1999 
examination report, and stated whether or 
not the veteran has acquired chronic 
disabilities involving the right knee and 
low back.  If the physician deems 
additional examinations and/or tests are 
required, they should be conducted.

If the VA orthopedist is unavailable, the 
RO should schedule a VA examination by an 
orthopedist to determine the nature and 
severity of any right knee and low back 
disorders.  All indicated tests and 
studies should be accomplished, to 
include X-rays if necessary.  The claims 
file and a copy of this Remand and the 
January 1999 Remand should be made 
available to the examiner for review in 
conjunction with this examination.  The 
examiner in the diagnosis is requested to 
indicate whether or not the veteran has 
acquired chronic disabilities involving 
the right knee and low back.  The 
specialist should provide complete 
rationale for all conclusions reached.

2.  The RO should schedule a VA 
examination by an orthopedist to 
determine the nature and severity of the 
service-connected residuals of fracture 
of the right index finger.  All indicated 
tests and studies should be accomplished, 
to include x-rays if deemed necessary. 
The claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion testing and what constitutes 
normal range of motion. The examiner 
should indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.

3.  The RO should issue a statement of 
the case on the issue of a compensable 
rating for tinnitus.  The appellant and 
his representative should be provided 
with appropriate notice as to the steps 
to be taken in order for the Board to 
have jurisdiction of the issue.  The 
Board points out that this issue is not 
before for appellate consideration until 
timely perfected.

Thereafter, the case should be reviewed by the RO.  If any 
issue on appeal remains denied, a supplemental statement of 
the case should be provided to the veteran and his 
representative.  After the veteran and his representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


